OPINION
DOUGLAS, Judge.
This is an extradition proceeding in which appellant was remanded to custody for extradition to the State of Florida.
At the habeas corpus hearing, the respondent introduced into evidence the executive warrant which recites that appel*847lant stands charged by affidavit made before a magistrate and warrant for the crime of grand larceny.
The executive warrant is regular on its face and makes a prima facie case for extradition. Ex parte Corley, Tex.Cr.App., 439 S.W.2d 668, and Ex parte Short, Tex.Cr.App., 423 S.W.2d 328. The record contains no evidence that would overcome the presumption made by the introduction of the warrant.
The judgment remanding appellant to custody is affirmed.